Citation Nr: 1807259	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of prostate cancer, and in excess of 20 percent disabling from June 9, 2014.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1966 to February 1970 and from March 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2017 Board Video Conference hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to a compensable rating for erectile dysfunction and to an initial compensable disability rating for residuals of prostate cancer, and in excess of 20 percent disabling from June 9, 2014.

The Veteran was last physically examined for these disabilities for VA rating purposes in August 2013.  At that time, the Veteran denied having a voiding dysfunction.  The Veteran reported erectile dysfunction for which medication is effective to achieve an erection.  No penile deformity was noted.

The Veteran was afforded a VA prostate cancer examination in April 2015, though the Board notes that this was not in person.  The Veteran reported a voiding dysfunction that causes urine leakage, but doesn't require the wearing of absorbent material.  The Veteran further reported increased urinary frequency with daytime voiding between 1 and 2 hours and nighttime awakening to void 3 to 4 times per night.  The Veteran reported erectile dysfunction for which medication is ineffective to achieve an erection.

The Veteran testified at the March 2017 Board hearing that, his penis is now half of its normal size and that he is unable to get an erection.  With regards to his prostate, the Veteran stated that his urinary problems are "pretty much the same"; however, he stated he now uses the bathroom 4 to five times at night.  

The United States Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his residuals of prostate cancer and erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  All records obtained must be associated with the claims file.

2.  After, and only after, completion of step one above, schedule the Veteran to undergo a VA examination to assess the manifestations and current severity of the Veteran's residuals of prostate cancer and erectile dysfunction.

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of residuals of prostate cancer and erectile dysfunction.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should identify all symptoms attributable to the Veteran's service-connected residuals of prostate cancer.  The examiner must discuss whether there is objective evidence that the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials, and if so, how often absorbent materials must be changed. 

The examiner should also address daytime voiding interval, in hours; the number of times per night the veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management.

The examiner should also address whether the Veteran's erectile dysfunction is manifested with or without penile deformity.

All opinions provided must be thoroughly explained, and a complete and detailed rationale for any conclusions reached should be provided.

3.  If, after completing the requested actions and all additional development deemed warranted, the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


